NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5537-18T2

MICHELLE HAMOR as
executor of the ESTATE OF
SADIE METZIGIAN, deceased,
and MICHELLE HAMOR,
individually,

          Plaintiff-Appellant,

v.

SPRINGPOINT AT
MONTGOMERY, d/b/a
STONEBRIDGE AT
MONTGOMERY, INC.,

     Defendants-Respondents.
____________________________

                    Submitted November 30, 2020 – Decided December 15, 2020

                    Before Judges Fasciale and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-0162-15.

                    Michelle Hamor, appellant pro se.

                    Burns White, LLC, attorneys for respondents (Frantz J.
                    Duncan and Ahsan A. Jafry, on the brief).
PER CURIAM

      In this medical-malpractice case, plaintiffs appeal from two orders dated

June 7, 2019 and June 21, 2019: the former granted Stark & Stark's motion to

be relieved as plaintiffs' counsel, and the latter granted summary judgment to

Springpoint at Montgomery Inc., d/b/a Stonebridge at Montgomery, Inc.

(defendants). We conclude the judge did not abuse his discretion by allowing

counsel to withdraw, and that he correctly entered summary judgment because

plaintiffs' expert gave a net opinion. We therefore affirm.

      On January 21, 2015, Sherri L. Warfel of Pellettieri Rabstein & Altman

filed a complaint alleging defendants were negligent in rendering medical care

to Sadie Metzigian in defendants' nursing home. 1 Specifically, plaintiffs allege

that defendants provided substandard care, causing Metzigian to injure her back

due to a fall. Defendants filed their answer on March 26, 2015. On September

15, 2017, Warfel filed a substitution of attorney reflecting her new affiliation

with the law firm Stark & Stark.

      On July 18, 2018, defendants filed a motion to strike plaintiffs' expert

report, authored by Dr. Adam H. Karp, M.D., arguing that the opinion amounted


1
 After Metzigian's passing, the judge entered a consent order allowing plaintiff
Hamor to prosecute the case on behalf of Metzigian's estate.
                                                                           A-5537-18T2
                                       2
to a net opinion. Plaintiffs filed opposition, and due to settlement negotiations,

defendants withdrew the motion. The parties were unable to reach a settlement.

         On April 18, 2019, defendants filed a motion for summary judgment,

repeating their contention that plaintiffs' expert opinion constituted a net

opinion. The return date for this motion was May 24, 2019. Discovery closed

on April 29, 2019, and on April 30, 2019, the judge set a trial date for July 22,

2019.

         About two weeks later, on May 16, 2019, plaintiffs' counsel filed a motion

to be relieved as counsel, which had a return date of June 7, 2019. Plaintiffs

opposed the motion to withdraw as counsel. Plaintiffs' counsel and defendants'

counsel agreed to adjourn the return date of defendants' motion for summary

judgment to June 21, 2019, thus allowing plaintiffs counsel's motion to be heard

first.

         On June 7, 2019, the judge granted plaintiffs' counsel's motion. That same

day, the judge scheduled a case management conference for July 10, 2019.

However, the judge sent this notice to plaintiffs' now-relieved counsel and

defendants' counsel, rather than the pro se plaintiffs. There was no mention of

the status of the pending unopposed motion for summary judgment or the

upcoming trial date.


                                                                             A-5537-18T2
                                          3
      The judge attempted unsuccessfully to contact plaintiffs before

adjudicating defendants' summary judgment motion. On June 21, 2019, the

judge granted defendants' motion for summary judgment, concluding that

plaintiffs' expert rendered a net opinion. Four days later, the judge placed his

oral decision on the record, stating he likely would have adjourned defendants'

motion if plaintiffs had answered his chamber's attempts to contact them. Since

there was no response, however, he moved forward. The judge amplified his

opinion on August 13, 2019, which reiterated that plaintiffs failed to respond to

his chamber's attempts at contacting them prior to his decision on defendants'

motion.

      On appeal, plaintiffs raise the following points for this court's

consideration:

            POINT I

            THE [JUDGE] ERRED WHEN [HE] PERMITTED
            PLAINTIFFS' COUNSEL TO WITHDRAW AS
            COUNSEL.

            A. The [Judge] Should Not Have Permitted [Plaintiffs'
               Counsel] To Withdraw Under The Circumstances At
               Issue And With Grave Detriment To Plaintiffs Being
               Highly Probable, If Not Nearly Certain[.]

            B. A Dispute Over Settlement Is Not A Proper Basis
               For An Attorney To Withdraw Representation From
               A Client In Any Event[.]

                                                                           A-5537-18T2
                                       4
C. Once Discovery Is Closed And A Trial Date Has
   Been Set, If The Client Does Not Consent An
   Attorney Should Only Be Permitted To Withdraw
   Where The Client's Actions Render The Attorney's
   Ability To Try The Case Unreasonably Difficult As
   Shown By Clear And Convincing Evidence, So The
   Client Is Not Left In The Lurch.

D. The [Judge] Erred In Resolving The Situation
   Between Plaintiffs And [Plaintiffs' Counsel] On The
   Basis Of Conflicting Certifications Without Holding
   A Plenary Hearing[.]

E. The [Judge] Failed To Provide Any Reasons To
   Justify [His] Ruling[.]

POINT II

PROCEDURALLY, THE [JUDGE] ERRED IN
GRANTING DEFENDANTS['] MOTION FOR
SUMMARY JUDGMENT TWO WEEKS AFTER
[HE] HAD RENDERED PLAINTIFFS PRO SE[.]

POINT III

SUBSTANTIVELY, THE [JUDGE] ERRED IN
GRANTING DEFENDANTS['] MOTION FOR
SUMMARY JUDGMENT BECAUSE PLAINTIFFS'
EXPERT WAS HIGHLY QUALIFIED TO GIVE THE
OPINIONS AT ISSUE AND BECAUSE THOSE
OPINIONS WERE NOT NET OPINIONS[.]

A. A Motion Judge Is Still Required To Carefully
   Review A Motion For Summary Judgment Even If
   It Is Unopposed.



                                                         A-5537-18T2
                          5
B. The Arguments That Plaintiffs' Expert's Opinion
   Was A Net Opinion Are Utterly Specious And
   Devoid of Real Merit.

        1. Plaintiffs' Expert Is Qualified To Be An
           Expert In A Geriatric Fall Occurring In A
           Health-Care Facility.

        2. Plaintiffs' Expert Reviewed All Of The
           Relevant Medical Records And Was
           Therefore Able To Render A Reasonably
           Reliable Opinion About . . . Metzigian
           Without Examining Her.

        3. Plaintiffs' Expert Did Not Render A Net
           Opinion And Gave The Whys And
           Wherefores For His Position In Detail[.]

        4. Plaintiffs' Expert Witness Was Not
           Required To Cite To Authoritative
           Materials In Support Of His Expert
           Position.

        5. Plaintiffs' Expert Witness Is Entitled To
           Opine About The Cause Of . . . Metzigian's
           Fracture Even If He Is Not A Radiologist
           Or Orthopedist.

        6. Plaintiffs' Expert Witness Did Not Provide
           A Net Opinion On . . . Metzigian's Need To
           Be In A Higher-Level Care Facility Due To
           Her Fall And Back Fracture.

POINT IV

IF THE APPELLATE DIVISION REVERSES AND
REINSTATES, A NEW JUDGE SHOULD BE
ASSIGNED[.]

                                                        A-5537-18T2
                         6
                                        I.

      We begin by addressing plaintiffs' argument that the judge erred by

granting plaintiffs' counsel's motion to withdraw. They contend that the judge

failed to hold a plenary hearing, that their counsel did not sufficiently explain

the reason for withdrawal, and that the judge did not provide reasons for granting

the motion.

      We review a trial judge's determination on whether to allow the

withdrawal of counsel for an abuse of discretion. See Jacobs v. Pendel, 98 N.J.

Super. 252, 255 (App. Div. 1967). "An abuse of discretion 'arises when a

decision is "made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis."'" Castello v. Wohler,

446 N.J. Super. 1, 24 (App. Div. 2016) (quoting Flagg v. Essex Cty. Prosecutor,

171 N.J. 561, 571 (2002)). A trial judge has the discretion to grant a motion to

be relieved as counsel, and he or she should consider the "proximity of the trial

date and possibility for the client to obtain other representation." In re Simon,

206 N.J. 306, 320 n.8 (2011) (quoting Pendel, 98 N.J. Super. at 255).

      Unless the client consents, counsel must give notice to the client and

obtain leave of court to withdraw from a representation. R. 1:11-2(a)(2); see

also RPC 1.16(c). That is the situation here. RPC 1.16(b) allows counsel to

                                                                            A-5537-18T2
                                        7
withdraw when "the client insists upon taking action that the lawyer considers

repugnant or with which the lawyer has a fundamental disagreement" or "other

good cause for withdrawal exists." Where the relationship between counsel and

client has deteriorated to the point where the lawyer and client are at total odds,

withdrawal is often in the client's best interest. See Tax Auth., Inc. v. Jackson

Hewitt, Inc., 377 N.J. Super. 493, 501 n.4 (App. Div. 2005), rev'd on other

grounds, 187 N.J. 4 (2006).

      Here, plaintiffs argue "a dispute over settlement is not a proper basis for

an attorney to withdraw." But plaintiffs' counsel filed the motion because the

attorney-client relationship deteriorated. In support of the motion to withdraw,

plaintiffs' counsel provided two certifications. The first, authored by Warfel,

described the deteriorated attorney-client relationship. For example, after the

settlement conference in March 2018, Hamor and her husband

            would address the same questions to me and would
            inevitably receive the same answers which seemed to
            irritate [Hamor] . . . . [T]he extent to which the
            inquiries were repeated and had to be repeatedly
            answered became unusual and nearly obsessive in
            nature . . . .

            Emails, phone calls, requests, and inquiries increased.
            Those emails became acrimonious, taunting, and
            derogatory.



                                                                            A-5537-18T2
                                        8
Warfel certified that she told plaintiffs it would be best if they find another

attorney. Inevitably, because plaintiffs did not want to do so, Warfel's colleague

in the firm, Denise Mariani, took over plaintiffs' case. Warfel also certified that

plaintiffs continued this same behavior with Mariani. The second certification,

authored by Mariani, also described the attorney-client relationship and

emphasized that plaintiffs sent numerous emails which were "argumentative and

some [were] personally insulting."

      Hamor provided a certification in opposition to the motion to withdraw.

She certified she was a diligent client and admitted that there were several issues

between her and counsel over the years—mostly communication and strategy

issues. Hamor did not suggest she had a positive relationship with counsel, and

importantly, she did not mention or dispute that she and her husband had sent

"taunting" and "insulting" emails to plaintiffs' counsel. Contrary to plaintiffs'

assertion, Hamor's certification does not "conflict" with plaintiffs' counsel's

certifications.

      The judge did not initially provide his reasons for granting the motion.

However, in his amplification, the judge reiterated that he reviewed all moving

papers on the motion, which were filed under seal, before entering the order. On

this record, it is clear to us that the relationship had deteriorated and there was


                                                                             A-5537-18T2
                                        9
an ample basis to grant the motion. After reviewing the certifications and the

record, we conclude the judge did not abuse his discretion.

                                         II.

      We now turn to whether the judge gave plaintiffs an opportunity to

respond to defendants' motion for summary judgment. They argue that the judge

failed to communicate with them, and that they were under the impression that

defendants' motion would be dealt with at the case management conference

scheduled for July 10, 2019.

      "The United States Supreme Court has recognized the due process

guarantee expressed in the Fourteenth Amendment to the United States

Constitution includes 'the requirement of "fundamental fairness"' in a legal

proceeding." In re Adoption of Child ex rel. M.E.B., 444 N.J. Super. 83, 88

(App. Div. 2016) (quoting Lassiter v. Dep't of Soc. Servs., 452 U.S. 18, 24

(1981)); see also Doe v. Poritz, 142 N.J. 1, 99 (1995). The New Jersey Supreme

Court has adopted these protections through Article I, Paragraph 1 of the State

Constitution, "concluding it also '"protect[s] against injustice and, to that extent,

protect[s] values like those encompassed by the principle[s] of due process[,] "'

even though the provision 'does not expressly refer to the right to due process of

law[.]'" M.E.B., 444 N.J. Super. at 88 (alterations in original) (quoting Crespo


                                                                              A-5537-18T2
                                        10
v. Crespo, 408 N.J. Super. 25, 34 (App. Div. 2009), aff'd o.b., 201 N.J. 207

(2010)).

      "A litigant in civil proceedings is entitled to a fair hearing, imbued with

the protections of due process." Ibid. "In the context of litigation, fundamental

due process demands a party be given adequate notice and a reasonable

opportunity to be heard." Ibid.; see also Div. of Youth and Family Servs. v.

M.Y.J.P., 360 N.J. Super. 426, 464 (App. Div. 2003). "Due process is not a

fixed concept, however, but a flexible one that depends on the particular

circumstances." Poritz, 142 N.J. at 106. Our Supreme Court has observed that

"[f]undamentally, due process requires an opportunity to be heard at a

meaningful time and in a meaningful manner." Ibid.

      Plaintiffs were given an opportunity to be heard.     Here, counsel agreed

to adjourn the return date of the summary judgment motion until the judge

adjudicated plaintiffs' counsel's motion to withdraw. After the judge allowed

counsel to withdraw, he notified pro se plaintiffs about the pending summary

judgment motion. In his statement of reasons granting summary judgment, the

judge said his chambers "reached out to . . . . plaintiff[s] on multiple occasions

to see if they were going to oppose the motion or if they wanted an adjournment

or wanted to come in for case management but [this court] has not heard any


                                                                            A-5537-18T2
                                       11
response." Further, in his amplification of his decision, the judge repeated that

"chambers reached out to plaintiff[s] on multiple occasions to see if plaintiff[s]

wanted to file opposition [to the motion for summary judgment], wanted an

adjournment or a case management conference. Since [this court] did not hear

back from plaintiff[s], the unopposed motion was decided on June 21, 2019."

The judge also stated "the record reflects that chambers reached out to

plaintiff[s] on multiple occasions." On this record, we see no error.

                                       III.

      Plaintiffs argue for the first time that defendants were not entitled to

summary judgment because their expert did not render a net opinion. Thus, they

now make the contention that they would have otherwise made had they opposed

defendants' motion. Although plaintiffs did not oppose the motion, we consider

their substantive assertions. Critical to such a consideration is whether the

expert gave a net opinion.

      We review a ruling on a summary judgment motion under the same

standard that governed the trial judge. Templo Fuente De Vida Corp. v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). Summary judgment

is appropriate "if the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no


                                                                            A-5537-18T2
                                       12
genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." R. 4:46-2(c); Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 528-29 (1995). We "must accept

as true all the evidence which supports the position of the party defending

against the motion and must accord him [or her] the benefit of all legitimate

inferences which can be deduced therefrom[.]" Brill, 142 N.J. at 535 (first

alteration in original) (quoting Lanzet v. Greenberg, 126 N.J. 168, 174 (1991)).

"When . . . a trial [judge] is 'confronted with an evidence determination

precedent to ruling on a summary judgment motion,' it 'squarely must address

the evidence decision first.'"   Townsend v. Pierre, 221 N.J. 36, 53 (2015)

(quoting Estate of Hanges v. Metro. Prop. & Cas. Ins., 202 N.J. 369, 384-85

(2010)). "[Our] review of the trial [judge]'s decisions proceeds in the same

sequence, with the evidentiary issue resolved first, followed by the summary

judgment determination of the trial [judge]." Ibid.

      Generally, traditional negligence principles apply to a medical-

malpractice case. Verdicchio v. Ricca, 179 N.J. 1, 23 (2004). "In a medical-

malpractice action, the plaintiff has the burden of proving the relevant standard

of care governing the defendant[], a deviation from that standard, an injury

proximately caused by the deviation, and damages suffered from the


                                                                           A-5537-18T2
                                      13
defendant['s] negligence." Smith v. Datla, 451 N.J. Super. 82, 102 (2017)

(quoting Komlodi v. Picciano, 217 N.J. 387, 409 (2014)).

      The admission or exclusion of expert testimony is within the trial judge's

sound discretion. Pierre, 221 N.J. at 52 (citing State v. Berry, 140 N.J. 280, 293

(1995)). "Absent a clear abuse of discretion, [we] will not interfere with the

exercise of that discretion." Innes v. Marzano-Lesnevich, 435 N.J. Super. 198,

247 (App. Div. 2014) (quoting Carey v. Lovett, 132 N.J. 44, 64 (1993)), aff'd as

modified, 224 N.J. 584 (2016). Again, an abuse of discretion occurs when a

decision is "made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis." Flagg, 171 N.J. at

571 (citation omitted).

      N.J.R.E. 702 governs the admissibility of expert testimony and states that:

"[i]f scientific, technical, or other specialized knowledge will assist the trier of

fact to understand the evidence or to determine a fact in issue, a witness qualified

as an expert by knowledge, skill, experience, training, or education may testify

thereto in the form of an opinion or otherwise."          The rule imposes three

requirements:

            (1) the intended testimony must concern a subject
            matter that is beyond the ken of the average juror; (2)
            the field testified to must be at a state of the art such
            that an expert's testimony could be sufficiently reliable;

                                                                              A-5537-18T2
                                        14
             and (3) the witness must have sufficient expertise to
             offer the intended testimony.

             [Creanga v. Jardal, 185 N.J. 345, 355 (2005) (quoting
             Kemp ex rel. Wright v. State, 174 N.J. 412, 424
             (2002)).]

Additionally, N.J.R.E. 703 mandates that expert opinions be grounded in "facts

or data derived from (1) the expert's personal observations, or (2) evidence

admitted at the trial, or (3) data relied upon by the expert which is not necessarily

admissible in evidence but which is the type of data normally relied upon by

experts." Pierre, 221 N.J. at 53 (quoting Polzo v. County of Essex, 196 N.J. 569,

583 (2008)).

      "It is well-established that the trial [judge] 'must ensure that [a] proffered

expert does not offer a mere net opinion.'" Satec, Inc. v. Hanover Ins. Grp., Inc.,

450 N.J. Super. 319, 330 (App. Div. 2017) (second alteration in original)

(quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 372 (2011)).

"Such an opinion is inadmissible and 'insufficient to satisfy a plaintiff's burd en

on a motion for summary judgment.'" Ibid. (quoting Arroyo v. Durling Realty,

LLC, 433 N.J. Super. 238, 244 (App. Div. 2013)). The net opinion rule "forbids

the admission into evidence of an expert's conclusions that are not supported by

factual evidence or other data." State v. Townsend, 186 N.J. 473, 494 (2006).

A conclusion "based merely on unfounded speculation and unquantified

                                                                              A-5537-18T2
                                        15
possibilities" is inadmissible. Pierre, 221 N.J. at 55 (quoting Grzanka v. Pfeifer,

301 N.J. Super. 563, 580 (App. Div. 1997)). The rule requires that an expert

provide "'the why and wherefore' that supports the opinion, 'rather than a mere

conclusion.'" Borough of Saddle River v. 66 E. Allendale, LLC, 216 N.J. 115,

144 (2013) (quoting Pomerantz Paper, 207 N.J. at 372). Moreover, the expert

may not base his or her opinion solely on his or her own subjective standard.

Pomerantz Paper, 207 N.J. at 373 (stating "if an expert cannot offer objective

support for his . . . opinions, but testifies only to a view about a standard that is

'personal,' it fails because it is a mere net opinion"). In other words, experts

must "be able to identify the factual bases for their conclusions, explain their

methodology, and demonstrate that both the factual bases and the methodology

are reliable." Pierre, 221 N.J. at 55 (quoting Landrigan v. Celotex Corp., 127

N.J. 404, 417 (1992)). However, experts may base their opinions on their

personal experience and training. See Townsend, 186 N.J. at 493; see also

Rosenberg v. Tavorath, 352 N.J. Super. 385, 403 (App. Div. 2002) (emphasizing

that "[e]vidential support for an expert opinion is not limited to treatises or any

type of documentary support, but may include what the witness has learned from

personal experience").




                                                                              A-5537-18T2
                                        16
      First, we conclude the judge did not abuse his discretion in ruling that

plaintiffs' expert, Dr. Karp, offered a net opinion as to the standard of care and

causation. The judge held that "Dr. Karp is not qualified to render an opinion

pertaining to a violation of the nursing standard of care or to the cause of the

fracture." He based his decision on the fact that

            Dr. Karp is an internal medicine and geriatric physician
            offering a causation opinion regarding the genesis of
            fractures which is distinct from his area of expertise.
            Dr. Karp has admitted at his deposition that the
            diagnosis of fractures are typically done by either a
            radiologist or an orthopedic physician and that he
            would generally not diagnose or treat fractures in his
            practice. He also testified that he did not review any of
            the radiology films.

The record supports the judge's conclusions.

      For instance, in Dr. Karp's reports, 2 he stated defendants breached their

standard of care towards Metzigian, and this breach caused Metzigian's injury.

However, as to both elements, Dr. Karp did not give the "why and wherefores"

of his opinion; he simply provided a conclusory statement. Dr. Karp stated he

based his conclusions


2
   Dr. Karp's initial report is dated January 12, 2017. He then issued four
supplemental reports dated February 13, 2018; March 29, 2018; September 9,
2018; and September 12, 2018. Rather then add anything substantive, these
supplemental reports continue to add to the list of documents he reviewed to
render his report. He did not change his opinions or conclusions.
                                                                            A-5537-18T2
                                       17
             in part from [his] experience as a Board Certified
             Internist and Geriatrician with more than [twenty] years
             experience. Additionally, as part of [his] position as
             the Medical Director of the Geriatric Fall Evaluation
             Unit for the Hospital for Joint Diseases in [New York],
             [he] often determine[s] what level of care is needed for
             patients at risk for falling.

Dr. Karp admitted during his deposition that he is not an expert in nursing care,

does not treat patients living in nursing homes or assisted living facilities, and

does not supervise nurses in nursing homes or assisted living facilities.

      As to causation, the record also shows Dr. Karp did not provide the whys

and wherefores, nor did he have the experience or expertise to offer an opinion.

At his deposition, Dr. Karp admitted he based his causation opinion on

subjective evidence, specifically "the clinical aspects of the fracture, which

means that [Metzigian] had no pain prior to the . . . fall. Then, after the fall, she

had pain." He never physically examined Metzigian. Additionally, he admitted

that a causation diagnosis is normally performed by an orthopedist or a

radiologist, and that he did not actually look at Metzigian's films because he is

not experienced in reading such.        Therefore, the judge did not abuse his

discretion in deeming Dr. Karp's causation opinion as a net opinion. Because

plaintiffs provided no other expert reports, summary judgment was appropriate.




                                                                              A-5537-18T2
                                        18
      To the extent we have not addressed plaintiffs' remaining arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-5537-18T2
                                    19